Citation Nr: 1707172	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  14-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from September 1961 to November 1970.  He then had many years of subsequent service with the Florida Air National Guard.

These matters were initially before the Board of Veterans' Appeals (Board) in October 2014, when they were remanded for further evidentiary development.  After such development, the Board denied both claims in a March 2015 decision.  The Veteran requested reconsideration of this denial by the Board.  Reconsideration was denied in August 2015.

The Veteran then perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court approved a December 2015 joint motion for remand filed by both parties to the case.  Thus, the Board's March 2015 decision was vacated and the matter was remanded for further proceedings consistent with the terms of the joint motion.

In February 2016, the Board remanded these issues for further development, which will be discussed below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed  prior to the adjudication of the claims.

Most recently, these claims were remanded in February 2016 in part to afford the Veteran a VA otolaryngologic examination.  In May 2016, the Veteran underwent a VA examination, at which the examiner noted that the tests results were not valid for rating purposes.  The examiner went on to note that, in her clinical judgment, behavioral thresholds are not reliable indications of organic hearing.  Speech receptions thresholds were not congruent with puretone averages.  Acoustic reflexes were present ipsilaterally, despite the significant hearing loss to which the Veteran was responsive.  The Veteran was able to respond and understand instructions at 70dBHL via talkover and with and without his hearing aids.  He was able to hear his name called once from behind a wall in the waiting room and used
rhyming words with speech discrimination testing.  The examiner noted that the Veteran has had at least 3 VA examinations and 2 private examinations that have not yielded true results.  The examiner stated that she cannot provide an opinion based on this data, though she has reviewed all documentation in the Veteran's service treatment records.  She stated that she did not believe that another examination would yet yield the results needed for rating purposes.  The examiner also noted that the use of word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, incongruent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  Finally, the examiner went on to diagnose the Veteran with normal hearing bilaterally.  She noted that immittance testing revealed normal middle ear function bilaterally.  There was very poor inter-test reliability.  The examiner could not test Stenger; no significant asymmetry was noted.  Otoscopy-EACs were clear.  TMs were visualized bilaterally with normal appearing ear drum landmarks.  

More recently, the Veteran submitted the following July 2016 audiological test results from testing conducted at a Jacksonville VA clinic :
HERTZ

500
1000
2000
3000
4000
RIGHT
75
75
80
80
85
LEFT
75
75
85
85
90

The Board acknowledges the VA examiner's findings that the May 2016 test results were not valid.  However, in light of the new July 2016 evidence documenting puretone threshold test results, with no indication these results were not valid, the Board finds that these issues should be remanded in order to allow the May 2016 VA examiner the opportunity to consider the recently submitted medical evidence, as well as recently submitted private audiological treatment records from July 2016. 

Furthermore, as it appears that additional VA and private audiological testing has been conducted since the May 2016 VA examination,  the Board finds that attempts should be made to obtain any recent, outstanding VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any outstanding, pertinent private and VA medical records.  Request all identified records.  Associate any records received, including negative responses, with the claims file.

2. Obtain all available treatment records from the Gainesville VA Medical Center (VAMC) and associated outpatient clinics from May 2016 to the present.

3. After all requested medical evidence has been obtained to the extent possible, return the claims file to the VA examiner who provided the May 2016 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should review the claims file, to specifically include the newly received July 2016 private and July 2016 VA audiological test results.  

If the examiner deems that further specialized medical review is required to fully investigate any nonorganic hearing loss found, to include whether any nexus to service exists, then such specialized review and/or examination and/or testing should be accomplished.

The examiner is requested to provide a full and complete discussion as to the interpretation of the service test results, the post-service test results, and opine whether any currently-shown hearing loss and tinnitus are more, less, or equally likely to be related to service, and a complete rationale for all conclusions reached. 

To comply with the Court's Order, the opinion must include:
* The significance, if any, of the varied audiometric test results in the Veteran's history;
* If any nonorganic hearing loss is identified, the examiner should identify the etiology of such hearing loss carefully, and to clearly define what constitutes organic and non-organic hearing loss or etiologies.

If further examination is required to respond to the these questions, such should be scheduled.

4. Conduct any additional development deemed necessary based on newly received evidence.

5. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




